DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer

The Applicant has filed a terminal disclaimer over claims 1-31 of U.S. Patent No. 10,437,962. This terminal disclaimer has been accepted by the Office on 22 January 2022.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-31: 
	The prior art of record, including Jones et al. (U.S. PG-Pub 2003/0211617 A1), Engleson et al. (U.S. PG-Pub 2005/0119788 A1), Maresh et al. (U.S. PG-Pub 2009/0112882 A1) and Rowlandson (US Patent 7,412,395 B2), fail to disclose a method and collection device which performs a structured collection procedure which addresses a medical question, said device comprising:
a display; 

a processor connected to the memory and the display; and 
program instructions which when executed by the processor cause the processor to: 
initiate a schedule of events of the structured collection procedure upon one or more entry criteria being met, 
collect patient data for the structured collection procedure when entered in response to a request in accordance with an event provided in the schedule of events after initiation, 
store automatically in the memory the collected patient data, 
assess automatically whether the collected patient data in response to the request meets one or more adherence and/or acceptance criteria, wherein the one or more adherence and/or acceptance criteria is a different criteria from the entry criteria, wherein the one or more adherence and/or acceptance criteria comprises a defined range of values, and if the patient data does not fall within the range, the processor is configured to prompt for additional patient data and automatically extend the events in the schedule of events if an assessment provided by the processor is that steps leading up to taking of the patient data were not accomplished; 
associate automatically with the stored collected patient data a unique identifier in the memory if satisfying the one or more adherence and/or acceptance criteria, 

end automatically the structured collection procedure upon one or more exit criteria being met, wherein the exit criteria establishes requirements which need to be met for exiting or completing the structured collection procedure such that adequate contextual data is collected to answer the medical question addressed by the structured collection procedure and wherein the schedule of events of the structured collection procedure continues onto a next event by which to collect further patient data until the requirements for the exit criteria are met;
wherein when executed by the processor, the program instructions further cause the processor to: 
check whether the patient data collected in response to the request which do not meet the one or more adherence criteria causes an adherence violation, to count the number of adherence violations, and end automatically the structured collection procedure when the number of adherence violations exceeds an acceptable number of adherence violations for a particular type of violation, wherein the type of violation is indicated by the processor, which is configured to provide type codes for what caused the violation, and the processor is configured to provide the type codes of: a measurement taken before a window, the measurement taken after the window, the measurement skipped, incorrect amount of a medication taken, the medication is not taken, and the medication is taken at 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
3 February 2021